DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 13 and 15-17 are objected to because of the following informalities:  “each fin-shaped semiconductor layer” should be changed to “each of the fin-shaped semiconductor layers.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13, 15-18, 23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 13 and 17, the limitation “for each fin-shape semiconductor layer, the first (fourth) FinFET transistor has a (another) linking electrode…” does not appear to have adequate support in the originally filed disclosure. Specifically, while the cross section along at least one fin is shown to have a linking electrode (see Fig. 5A), no plan view figures are provided in the embodiments having finFETs. Therefore the application is silent to the configuration of the linking electrode(s) of the plurality of fins. In particular, configurations can be envisaged where the ends of the fins are contiguous with a shared end region, a configuration known in the art, in which case each fin would not necessarily include its own linking electrode. The shared end region might have only two linking electrodes, as shown in the end region of each of the provided planar FET plan views (see, e.g. Fig. 4A). Accordingly, the disclosure does not provide adequate support for the limitations. 
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 15-18, 23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthol et al. (US 2008/0283925; herein “Berthold”) in view of Park (US 2013/0217204) and Assaderaghi et al. (US 6,121,661; herein “Assaderaghi”).
Regarding claim 13, Berthold discloses in Fig. 9A-C and related text semiconductor device comprising:
a substrate (bulk silicon portion of SOI substrate, see [0175] at least) having an upper surface, a bottom surface, and, in a plan view, an element formation region (region of fins 901a, see [0171]) and an element separation region (e.g. region outside of element formation region) surrounding the element formation region; 
a distinct insulator layer (insulator layer of SOI substrate, see [0175]) on the upper surface, the insulator layer being in the element formation region and in the element separation region;
fin-shaped semiconductor layers (901a, see [0171]) on the insulator layer in the element formation region, each fin-shaped semiconductor layer extending along a first direction (horizontal as shown in Fig. 9-A-B) and insulated by the insulator layer from the substrate, 
the fin-shaped semiconductor layers been arrayed along a second direction (vertical as shown in Fig. 9A-B) which is orthogonal to the first direction; 
a first FinFET transistor provided on the insulator layer within the element formation region, the first FinFET transistor comprised of (a) the fin-shaped semiconductor layers and (b) a first gate layer (e.g. a first 905a, see [0161]) straddling each fin-shaped semiconductor layer and extending in the second direction; and
a second FinFET transistor comprised of (a) the fin-shaped semiconductor layers and (b) a second gate layer (e.g. 905b, see [0161]) straddling each fin-shaped semiconductor layer and extending in the second direction, wherein,
the first FinFET transistor and the second FinFET transistor are arrayed along the first direction;
for each fin-shaped semiconductor layer, the first FinFET has a drain region (left end of fins, 955a, see [0163]).
Berthold does not explicitly disclose 
the insulator layer being received within a recess in the upper surface of the substrate in the element separation region;
for each fin-shape semiconductor layer, the first FinFET transistor has a linking electrode that (a) extends to the substrate through one end portion of the fin-shaped semiconductor layer and through the insulator layer within the element formation region, (b) is in direct contact with the substrate and provides a thermally conductive path from the fin-shaped semiconductor layer to the substrate, and (c) does not extend to the bottom surface of the substrate, and
the linking electrodes are drain electrodes of the first FinFET transistor.
In the same field of endeavor, Park teaches in Fig. 20 and related text a semiconductor device comprising a distinct insulator layer (104, see [0026]) on the upper surface (of bulk substrate 46, see [0018]), 
the insulator layer being received within a recess (trench region of 104) in the upper surface of the substrate in the element separation region (region outside of element formation region and including at least region of 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berthold by having the insulator layer including the element separation region received within a recess in the upper surface, as shown by Park, in order to provide improved manufacturing methods for FinFETS which have electrical isolation and reduced or minimized current leakage (see Park [0005]).
In the same field of endeavor, Assaderaghi teaches in Fig. 4A and related text a semiconductor device comprising
for each drain region (46, see col. 4 lines 23-24), the first transistor has a linking electrode (48, see col. 4 line 43) that (a) extends to the substrate (bulk portion 42 of SOI substrate, see col. 4 line 2) through one end portion of the semiconductor layer (active layer 43 of SOI substrate, see col. 4 line 8) and through the insulator layer (insulator layer 44 of SOI substrate, see col. 4 line 9) within the element formation region, (b) is in direct contact with the substrate (42) and provides a thermally conductive path from the semiconductor layer to the substrate, and (c) does not extend to the bottom surface of the substrate (see Fig. 4A), and
the linking electrodes are drain electrodes of the first transistor (see col. 4 line 24-25).
It would have been obvious to one of ordinary skill to modify the device of Berthold by having a linking electrode extending through the insulator layer, being in direct contact with the substrate and providing a thermally conductive path to the substrate, and not extending to a bottom surface of the substrate, as taught by Assaderaghi, in order to provide for dissipation of power and heat (see Assaderaghi col. 4 lines 42-45), thereby improving device performance. Note that the limitation “for each fin-shape semiconductor layer, the first FinFET transistor has a linking electrode that (a) extends to the substrate through one end portion of the fin-shaped semiconductor layer…and provides a thermally conductive path from the fin-shaped semiconductor layer to the substrate…the linking electrodes are drain electrodes of the first FinFET transistor” is taught by the combination of the linking electrodes of the drains having the features shown as they relate to the active layers of Assaderaghi in combination with the transistor having a fin shaped active layer and therefore being FinFET transistors, as shown by Shieh. 
Regarding claim 15 and 16, Bethrold further discloses 
comprising a third FinFET transistor and a fourth FinFET transistor, wherein:
the third FinFET transistor is comprised of the fin-shaped semiconductor layers (901a) and a third gate layer (905c) straddling each fin-shaped semiconductor layer and extending in the second direction;
the fourth FinFET transistor is comprised of the fin-shaped semiconductor layers (901a) and a fourth gate layer (905d) straddling each fin-shaped semiconductor layer and extending in the second direction;
the first FinFET transistor, the second FinFET transistor, the third FinFET transistor, and the fourth FinFET transistor are arrayed along the first direction (see Fig. 9A-B); and
the second FinFET transistor and the third FinFET transistor are positioned between the first FinFET transistor and the fourth FinFET transistor (see Fig. 9A-B).
Regarding claim 17, the combined device shows 
for each fin-shaped semiconductor layer, the fourth FinFET transistor has a another linking electrode that extends to the substrate through layer another end portion of the fin-shaped semiconductor layer and through the insulator layer within the element formation region, and provides a second thermally conductive path to the substrate (Assaderaghi: 48 for each drain region 46, see col. 4 lines 23-24; Berthold: drain regions 953b, see [0162]);
each another linking electrode is a drain electrode for the fourth FinFET transistor, and
each another linking electrode does not extend to the bottom surface of the substrate.
Regarding claim 18, the combined device shows wherein the substrate (bulk substrate layer of SOI) comprises silicon (silicon-on-insulator, see [0175]).
Regarding claim 23, the combined device shows wherein the first gate layer and the fourth gate layer are in electrical communication and the second gate layer and the third gate layer are in electrical communication (note that one can interpret all portions of the integrated device to be in “electrical communication” with each other).
Regarding claims 25-27, Berthold further discloses 
the first FinFET transistor and the second FinFET transistor have a common source (region of fin 901a between 905a and 905b, indicated by 955b/954b, see [0163]-[0164);
the second FinFET transistor and the third FinFET transistor have a common drain (region of fin 901a between 905b and 905c, indicated by 954a/952b, see [0162]-[0163]); and
the third FinFET transistor and the fourth FinFET transistor have a common source (region of fin 901a between 905c and 905d, indicated by 952a/953a, see [0162]).

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but are not persuasive.
Applicant argues (page 8) that Park does teach the insulation layer surrounding the element formation region.
In response, the examiner notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the “element separation region” is recited as surrounding the “element formation region. The “insulator layer” is recited as being “received within a recess…in the element separation region,” and is not recited as “surrounding” the element formation region. 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/1/2022